[ex101creditagreementraym001.jpg]
EXECUTION VERSION Published CUSIP Numbers: Deal: 75473EAG4 Revolver: 75473EAH2
CREDIT AGREEMENT Dated as of February 19, 2019 among RAYMOND JAMES FINANCIAL,
INC. and RAYMOND JAMES & ASSOCIATES, INC., as the Borrowers, BANK OF AMERICA,
N.A., as Administrative Agent and a Swing Line Lender, CITIBANK, N.A., JPMORGAN
CHASE BANK, N.A. and REGIONS BANK, as Co-Syndication Agents and Swing Line
Lenders, U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and a Swing Line
Lender, and THE OTHER LENDERS PARTY HERETO Arranged By: MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and
REGIONS CAPITAL MARKETS, a division of Regions Bank, as Joint Lead Arrangers and
Joint Bookrunners CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym002.jpg]
TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
...................................................................... 1  1.01 
Defined Terms.
...................................................................................................................
1  1.02  Other Interpretive Provisions.
...........................................................................................
21  1.03  Accounting Terms.
............................................................................................................
22  1.04  Rounding.
..........................................................................................................................
22  1.05  Times of Day; Rates.
........................................................................................................
23  ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
...................................................... 23  2.01  Revolving
Loans.
..............................................................................................................
23  2.02  Borrowings, Conversions and Continuations of Revolving Loans.
.................................. 25  2.03  [Reserved].
........................................................................................................................
26  2.04  Swing Line Loans.
............................................................................................................
26  2.05  Prepayments.
.....................................................................................................................
30  2.06  Termination or Reduction of Aggregate Revolving Commitments.
................................. 31  2.07  Repayment of Loans.
........................................................................................................
32  2.08  Interest.
.............................................................................................................................
32  2.09  Fees.
..................................................................................................................................
32  2.10  Computation of Interest and Fees.
....................................................................................
33  2.11  Evidence of Debt.
.............................................................................................................
33  2.12  Payments Generally; Administrative Agent’s Clawback.
................................................. 34  2.13  Sharing of Payments
by Lenders.
.....................................................................................
35  2.14  [Reserved].
........................................................................................................................
36  2.15  Defaulting Lenders.
..........................................................................................................
36  ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
....................................................... 38  3.01  Taxes.
................................................................................................................................
38  3.02  Illegality.
...........................................................................................................................
42  3.03  Inability to Determine Rates.
............................................................................................
43  3.04  Increased Costs; Reserves on Eurodollar Rate Loans.
...................................................... 45  3.05  Compensation
for Losses.
.................................................................................................
46  3.06  Mitigation Obligations; Replacement of Lenders.
............................................................ 47  3.07  Survival.
............................................................................................................................
47  ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
.............................................. 47  4.01  Conditions of Initial
Credit Extension.
.............................................................................
47  4.02  Conditions to all Credit Extensions.
.................................................................................
49  ARTICLE V REPRESENTATIONS AND WARRANTIES
..................................................................... 49  5.01 
Existence, Qualification and Power.
.................................................................................
50  5.02  Authorization; No Contravention.
....................................................................................
50  5.03  Governmental Authorization; Other Consents.
................................................................. 50  5.04 
Binding Effect.
..................................................................................................................
50  5.05  Financial Statements; No Material Adverse Effect.
.......................................................... 50  5.06  Litigation.
..........................................................................................................................
51  5.07  Taxes.
................................................................................................................................
51  5.08  ERISA Compliance.
..........................................................................................................
51  5.09  Margin Regulations; Investment Company
Act................................................................ 52  5.10 
Disclosure.
........................................................................................................................
52  i CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym003.jpg]
5.11  Compliance with Laws.
....................................................................................................
53  5.12  OFAC.
...............................................................................................................................
53  5.13  Anti-Corruption Laws.
......................................................................................................
53  5.14  EEA Financial Institution.
................................................................................................
53  5.15  EEA Broker-Dealer.
..........................................................................................................
53  ARTICLE VI AFFIRMATIVE COVENANTS
.........................................................................................
54  6.01  Financial Statements.
........................................................................................................
54  6.02  Certificates; Other Information.
........................................................................................
55  6.03  Notices.
.............................................................................................................................
56  6.04  Payment of Taxes.
.............................................................................................................
57  6.05  Preservation of Existence, Etc.
.........................................................................................
57  6.06  Capital Requirements..
......................................................................................................
57  6.07  Maintenance of Insurance.
................................................................................................
57  6.08  Compliance with Laws.
....................................................................................................
57  6.09  Books and Records.
..........................................................................................................
57  6.10  Inspection Rights.
.............................................................................................................
58  6.11  Use of Proceeds.
...............................................................................................................
58  6.12  Anti-Corruption Laws; Sanctions.
....................................................................................
58  6.13  Registration Status.
...........................................................................................................
58  6.14  Regulatory Matters.
..........................................................................................................
58  ARTICLE VII NEGATIVE COVENANTS
...............................................................................................
59  7.01  Liens.
................................................................................................................................
59  7.02  Investments.
......................................................................................................................
60  7.03  Indebtedness.
.....................................................................................................................
61  7.04  Fundamental Changes.
......................................................................................................
63  7.05  Dispositions.
.....................................................................................................................
63  7.06  Restricted Payments.
.........................................................................................................
63  7.07  Change in Nature of Business.
..........................................................................................
64  7.08  Transactions with Affiliates.
.............................................................................................
64  7.09  Burdensome Agreements.
.................................................................................................
64  7.10  Use of Proceeds.
...............................................................................................................
64  7.11  Financial Covenants.
.........................................................................................................
64  7.12  Sanctions.
..........................................................................................................................
65  7.13  Anti-Corruption Laws.
......................................................................................................
65  ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
.................................................................... 65  8.01 
Events of Default.
.............................................................................................................
65  8.02  Remedies Upon Event of Default.
....................................................................................
67  8.03  Application of Funds.
.......................................................................................................
68  ARTICLE IX ADMINISTRATIVE AGENT
.............................................................................................
69  9.01  Appointment and Authority.
.............................................................................................
69  9.02  Rights as a Lender.
............................................................................................................
69  9.03  Exculpatory Provisions.
....................................................................................................
69  9.04  Reliance by Administrative Agent.
...................................................................................
70  9.05  Delegation of Duties.
........................................................................................................
70  9.06  Resignation of Administrative Agent.
..............................................................................
71  9.07  Non-Reliance on Administrative Agent and Other Lenders.
............................................ 72  9.08  No Other Duties; Etc.
........................................................................................................
72  ii CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym004.jpg]
9.09  Administrative Agent May File Proofs of Claim.
............................................................. 72  9.10  Certain
ERISA Matters.
....................................................................................................
73  ARTICLE X [Reserved]
.............................................................................................................................
74  ARTICLE XI MISCELLANEOUS
............................................................................................................
74  11.01  Amendments, Etc.
.............................................................................................................
74  11.02  Notices; Effectiveness; Electronic Communications.
....................................................... 76  11.03  No Waiver;
Cumulative Remedies; Enforcement.
............................................................ 78  11.04 
Expenses; Indemnity; Damage Waiver.
............................................................................ 78 
11.05  Payments Set Aside.
.........................................................................................................
80  11.06  Successors and Assigns.
...................................................................................................
80  11.07  Treatment of Certain Information; Confidentiality.
.......................................................... 84  11.08  Rights of
Setoff.
................................................................................................................
85  11.09  Interest Rate Limitation.
...................................................................................................
85  11.10  Counterparts; Integration; Effectiveness.
.......................................................................... 86 
11.11  Survival of Representations and Warranties.
.................................................................... 86  11.12 
Severability.
......................................................................................................................
86  11.13  Replacement of Lenders.
..................................................................................................
87  11.14  Governing Law; Jurisdiction; Etc.
....................................................................................
87  11.15  Waiver of Jury Trial.
.........................................................................................................
88  11.16  No Advisory or Fiduciary Responsibility.
........................................................................ 89 
11.17  Electronic Execution of Assignments and Certain Other Documents.
............................. 89  11.18  USA PATRIOT Act Notice.
.............................................................................................
89  11.19  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
...................... 90  iii CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym005.jpg]
SCHEDULES 2.01 Commitments and Applicable Percentages 7.01 Liens Existing on the
Closing Date 7.02 Investments Existing on the Closing Date 7.03 Indebtedness
Existing on the Closing Date 11.02 Certain Addresses for Notices EXHIBITS 2.02
Form of Loan Notice 2.04 Form of Swing Line Notice 2.05 Form of Notice of Loan
Prepayment 2.11(a) Form of Note 3.01 Forms of U.S. Tax Compliance Certificates
6.02 Form of Compliance Certificate 11.06(b) Form of Assignment and Assumption i
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym006.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of February 19, 2019
among RAYMOND JAMES FINANCIAL, INC., a Florida corporation (“RJF”), RAYMOND
JAMES & ASSOCIATES, INC., a Florida corporation (“RJA” and together with RJF,
each a “Borrower” and collectively the “Borrowers”), the Lenders (defined
herein), the Swing Line Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent. The Borrowers have requested that the Lenders provide
credit facilities for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein. In consideration of the
mutual covenants and agreements herein contained, the parties hereto covenant
and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined
Terms. As used in this Agreement, the following terms shall have the meanings
set forth below: “Acquisition”, by any Person, means the acquisition by such
Person, in a single transaction or in a series of related transactions, of
either (a) all or substantially all of the property of, or a line of business or
division of, another Person or (b) at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person. “Act” has the meaning set forth in Section 11.18.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by and approved by the
Administrative Agent. “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Aggregate Revolving Commitments” means the Revolving Commitments of
all the Lenders. The initial amount of the Aggregate Revolving Commitments in
effect on the Closing Date is $500,000,000. “Agreement” means this Credit
Agreement. “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Lender’s CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym007.jpg]
Revolving Commitment at such time; provided that if the commitment of each
Lender to make Revolving Loans has been terminated pursuant to Section 8.02 or
if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable. The Applicable Percentages shall be subject to adjustment
as provided in Section 2.15. “Applicable Rate” means the following percentages
per annum, based on the applicable rate per annum set forth in the below table:
Pricing Debt Rating of Facility With respect to Loans made to With respect to
Loans made to Level RJF Fee RJF: RJA: (S&P/Moody’s) Applicable Margin Applicable
Applicable Margin Applicable for Eurodollar Rate Margin for for Eurodollar
Margin for Loans and for Base Rate Rate Loans and for Base Rate Swing Line Loans
Loans Swing Line Loans Loans bearing interest at bearing interest at the LIBOR
Market the LIBOR Market Index Rate Index Rate I ≥ A/A2 12.5 bps 100.0 bps 0.0
bps 87.5 bps 0.0 bps II A-/A3 15.0 bps 110.0 bps 10.0 bps 97.5 bps 0.0 bps III
BBB+/Baa1 17.5 bps 132.5 bps 32.5 bps 120.0 bps 20.0 bps IV BBB/Baa2 22.5 bps
152.5 bps 52.5 bps 127.5 bps 27.5 bps V ≤ BBB-/Baa3 27.5 bps 172.5 bps 72.5 bps
147.5 bps 47.5 bps Each change in the Applicable Rate resulting from a change in
the Debt Rating of RJF shall be effective for the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the above, (a) if at any
time there is a split in the Debt Ratings between S&P and Moody’s, and the Debt
Ratings differ by one level, then the Pricing Level for the higher of such Debt
Ratings shall apply (with the Debt Rating for Pricing Level I being the highest
and the Debt Rating for Pricing Level V being the lowest); (b) if there is a
split in Debt Ratings between S&P and Moody’s of more than one level, then the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply; (c) if RJF has only one Debt Rating, such Debt Rating shall
apply; and (d) if RJF does not have any Debt Rating, Pricing Level V shall
apply. “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Arrangers” means Merrill Lynch,
Pierce, Fenner & Smith, Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Citibank, N.A., JPMorgan Chase Bank, N.A. and
Regions Capital Markets, a division of Regions Bank, in their capacity as joint
lead arrangers and joint bookrunners. “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 11.06(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit
11.06(b) or any other form 2 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym008.jpg]
(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent. “Attributable Indebtedness” means, with
respect to any Person on any date, (a) in respect of any Capitalized Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease, (c) in respect of any Securitization
Transaction, the outstanding principal amount of such financing, after taking
into account reserve accounts and making appropriate adjustments, determined by
the Administrative Agent in its reasonable judgment and (d) in respect of any
Sale and Leaseback Transaction, the present value (discounted in accordance with
GAAP at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease. “Audited Financial
Statements” means the audited consolidated balance sheet of the applicable
Borrower and its Subsidiaries for the fiscal years ended 2016, 2017 and 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of such Borrower and its Subsidiaries for such fiscal
year, including the notes thereto. “Availability Period” means, with respect to
the Revolving Commitments, the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. “Base Rate Loan” means a Loan that bears interest based on the Base
Rate. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. 3 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym009.jpg]
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”. “Borrower” and “Borrowers” has the meaning
specified in the introductory paragraph hereto. “Borrower Materials” has the
meaning specified in Section 6.02. “Borrowing” means a borrowing consisting of
simultaneous Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01. “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or Charlotte, North Carolina, and, if such day
relates to any Swing Line Loan bearing interest at the LIBOR Market Index Rate
or any Eurodollar Rate Loan, means any such day that is also a London Banking
Day. “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the applicable Borrower or any of its Subsidiaries free and
clear of all Liens (other than Permitted Liens): (a) readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States or Canada or any agency or instrumentality thereof; (b) demand deposit
accounts maintained in the ordinary course of business; (c) time deposits with,
or certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) is a Lender or Affiliate thereof or (ii) has combined capital and surplus of
at least $500,000,000; (d) commercial paper and other short-term notes and debt
securities rated at least investment grade by Moody’s or S&P; and (e)
Investments, classified in accordance with GAAP as current assets of such
Borrower or any of its Subsidiaries, the portfolios of which are limited solely
to Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition. “Change in Law” means the occurrence, after
the Closing Date of any of the following: (a) the adoption or taking effect of
any Law, (b) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, 4 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym010.jpg]
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented. “Change
of Control” means an event or series of events by which: (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
the Equity Interests of RJF representing 35% or more of the combined voting
power of all the Equity Interests of RJF entitled to vote on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); (b) during any period of 12
consecutive months commencing after the Closing Date, a majority of the members
of the board of directors or other equivalent governing body of RJF cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) RJF shall cease to
own and control, of record and beneficially, directly or indirectly, one hundred
percent (100%) of the Voting Stock of RJA. “Closing Date” means the date of this
Agreement. “Commitment” means, as to each Lender, the Revolving Commitment of
such Lender. “Compliance Certificate” means a certificate substantially in the
form of Exhibit 6.02. “Connection Income Taxes” means Other Connection Taxes
that are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes. “Consolidated EBITDA” means, for any
period, for the applicable Borrower and its Subsidiaries, an amount equal to
Consolidated Net Income (excluding extraordinary and other non-recurring gains
and losses and charges) for such period plus the following to the extent
deducted in calculating such Consolidated Net Income: (a) Consolidated Interest
Charges with respect such Borrower and its Subsidiaries for such period, (b) the
provision for federal, state, local and foreign income taxes payable by such
Borrower and its Subsidiaries for such period, (c) the amount of depreciation
and amortization expense for such period, (d) share-based compensation expenses
and (e) non-recurring non-cash items. “Consolidated Funded Indebtedness” means,
without duplication, (a) all obligations of RJF and its Subsidiaries for all
Indebtedness created, assumed or incurred in any manner by RJF and its
Subsidiaries representing money borrowed (including by the issuance of debt
securities), including (i) Federal Home Loan Bank and Federal Reserve Bank
advances to Raymond James Bank National 5 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym011.jpg]
Association and (ii) borrowings at variable interest entities (to the extent
recourse to RJF or any of its Subsidiaries), (b) all Indebtedness for the
deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business), (c) all Indebtedness
secured by any Lien upon property of RJF and its Subsidiaries, whether or not
RJF and its Subsidiaries has assumed or become liable for the payment of such
Indebtedness, (d) all Attributable Indebtedness of RJF and its Subsidiaries, (e)
all obligations of RJF and its Subsidiaries on or with respect to drawn letters
of credit and bankers’ acceptances, (f) all obligations of RJF and its
Subsidiaries evidenced by bonds, debentures, notes or similar instruments, (g)
all Indebtedness for borrowed money of any other Person which is directly or
indirectly guaranteed by RJF or any of its Subsidiaries or which RJF or any of
its Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which RJF or any of its Subsidiaries has otherwise
assured a creditor against loss and (h) all guarantees of RJF and its
Subsidiaries in respect of the foregoing; provided, however, that Consolidated
Funded Indebtedness shall not include (i) accounts payable incurred in the
ordinary course of business, (ii) short term Indebtedness of broker dealer
Subsidiaries of RJF incurred in the ordinary course of business, (iii)
obligations of RJF or its Subsidiaries related to hedge obligations incurred in
the ordinary course of business and (iv) Federal Home Loan Bank advances to
Raymond James Bank National Association up to an amount, at any time, not to
exceed, in the aggregate, 5% of Consolidated Total Capitalization at such time
(as Consolidated Total Capitalization is calculated immediately prior to giving
effect to this clause (iv)). “Consolidated Interest Charges” means, for any
period, for any Person, the sum of the following items (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Lease Obligations that is treated as
interest in accordance with GAAP plus (c) the implied interest component of
Synthetic Lease Obligations with respect to such period. “Consolidated Net
Income” means, for any period, for the applicable Borrower and its Subsidiaries
on a consolidated basis, net income (or loss) for such period, as determined in
accordance with GAAP. “Consolidated Tangible Net Worth” means, at any date for
which it is to be determined, the sum of (a) Consolidated Net Worth as of such
date, minus (b) the book value, as of such date, of all intangible assets,
including, without limitation, goodwill, of the applicable Borrower and its
Subsidiaries, as determined in accordance with GAAP. “Consolidated Total
Capitalization” means the sum of (a) Consolidated Funded Indebtedness plus (b)
Consolidated Net Worth. “Consolidated Net Worth” means, at any date for which it
is to be determined, the consolidated stockholders’ equity of the applicable
Borrower and its Subsidiaries, as determined in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. 6
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym012.jpg]
“Credit Extension” means any Borrowing. “Debtor Relief Laws” means the
Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect. “Debt Rating” means, as of any date of determination,
the rating as determined by either S&P or Moody’s of a Person’s
non-credit-enhanced, senior unsecured long-term debt. The Debt Rating in effect
at any date is the Debt Rating that is in effect at the close of business on
such date. “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default. “Default Rate” means (a) with respect to any
Obligation for which a rate is specified, a rate per annum equal to two percent
(2%) in excess of the rate otherwise applicable thereto and (b) with respect to
any Obligation for which a rate is not specified or available, a rate per annum
equal to the Base Rate plus the Applicable Rate for the applicable Borrower for
Revolving Loans that are Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law. “Defaulting Lender” means,
subject to Section 2.15(b), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Swing Line Loans) within two Business Days of the date when
due, (b) has notified the Borrowers, any Swing Line Lender or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender 7 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym013.jpg]
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the Swing Line Lenders
and each other Lender promptly following such determination. “Delaware LLC”
means any limited liability company organized or formed under the laws of the
State of Delaware. “Delaware Divided LLC” means any Delaware LLC which has been
formed upon consummation of a Delaware LLC Division. “Delaware LLC Division”
means (a) the statutory division of any Delaware LLC into two or more Delaware
LLCs pursuant to Section 18-217 of the Delaware Limited Liability Company Act or
(b) the statutory division of any limited liability company organized under the
laws of any other jurisdiction into two or more limited liability companies
pursuant to the applicable provisions of such jurisdiction’s limited liability
company laws. “Designated Jurisdiction” means any country or territory to the
extent that such country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the applicable Borrower or any Subsidiary,
including any Sale and Leaseback Transaction and any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith and including any disposition of
property to a Delaware Divided LLC (or a limited liability company formed under
the laws of another jurisdiction, if applicable) pursuant to a Delaware LLC
Division. “Dollar” and “$” mean lawful money of the United States. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Sections 11.06(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. 8 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym014.jpg]
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the applicable Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. “Equity Interests” means, with respect to any
Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974. “ERISA Affiliate” means any trade or business
(whether or not incorporated) under common control with the applicable Borrower
within the meaning of Section 414(b) or (c) of the Internal Revenue Code (and
Sections 414(m) and (o) of the Internal Revenue Code for purposes of provisions
relating to Section 412 of the Internal Revenue Code), and with respect to which
liability to such Borrower is reasonably expected to attach. “ERISA Event” means
(a) a Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
applicable Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the applicable Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or, to the knowledge of the applicable Borrower, that
a Multiemployer Plan is in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA, as applicable (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the applicable Borrower or any ERISA Affiliate or (i) a failure
by the applicable Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by such Borrower or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time.
“Eurodollar Rate” means: 9 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym015.jpg]
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and (b) for any interest calculation
with respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR,
at or about 11:00 a.m., London time determined two (2) Business Days prior to
such date for Dollar deposits with a term of one month commencing that day;
provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. “Eurodollar Rate Loan” means a Loan
that bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate.” “Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA. “Existing Credit
Agreement” means that certain Credit Agreement, dated as of August 6, 2015,
among RJF, each lender from time to time party thereto, each swing line lender
from time to time party thereto and Bank of America, as administrative agent.
“Facility Fee” has the meaning set forth in Section 2.09(a). “Facility
Termination Date” means the date as of which all of the following shall have
occurred: (a) all Commitments have terminated and (b) all Obligations arising
under the Loan Documents have been paid in full (other than contingent
indemnification obligations). “FASB ASC” means the Accounting Standards
Codification of the Financial Accounting Standards Board. 10 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym016.jpg]
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing. “Federal
Funds Rate” means, for any day, the rate per annum equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent. “FINRA” means the Financial Industry Regulatory Authority,
Inc., or any other self-regulatory body which succeeds to the functions of the
Financial Industry Regulatory Authority, Inc. “Foreign Lender” means (a) if the
applicable Borrower is a U.S. Person, a Lender that is not a U.S. Person, and
(b) if such Borrower is not a U.S. Person, a Lender that is resident or
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction. “FRB” means the Board of Governors of the
Federal Reserve System of the United States. “Fronting Exposure” means, at any
time there is a Defaulting Lender, with respect to a Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders in accordance with the terms hereof. “Fund”
means any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “GAAP”
means generally accepted accounting principles in the United States set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. “Governmental Authority” means
the government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra- national bodies
such as the European Union or the European Central Bank). 11 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym017.jpg]
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “IFRS” means international accounting
standards within the meaning of IAS Regulation 1606/2002 to the extent
applicable to the relevant financial statements delivered under or referred to
herein. “Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the face
amount of any letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services, in each case,
other than trade accounts payable in the ordinary course of business; (e)
Indebtedness secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) Attributable Indebtedness; 12
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym018.jpg]
(g) all Indebtedness for borrowed money of any other Person which is directly or
indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which such Person has otherwise assured a creditor against a loss; (h) all
obligations of such Person to mandatorily purchase, redeem, retire, defease or
otherwise make any payment in respect of any preferred Equity Interest on or
prior to the date that is 91 days following the Maturity Date; and (i) all
Guarantees of such Person in respect of any of the foregoing. For all purposes
hereof, (x) the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person and (y) the amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Furthermore, it shall be understood and agreed that for
purposes of determining what constitutes Indebtedness of the applicable Borrower
or any of its Subsidiaries, Indebtedness shall include any obligation that would
be included in Consolidated Funded Indebtedness. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Borrower under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b). “Information” has
the meaning specified in Section 11.07. “Interest Payment Date” means (a) as to
any Eurodollar Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date; and (c) as to any Swing Line Loan based on the LIBOR Market Index
Rate, the last Business Day of each March, June, September and December and the
Maturity Date. “Interest Period” means, as to each Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Loan and ending on the date one,
two, three or six months thereafter, or upon the consent of all Lenders, such
other period that is twelve months or less (in each case, subject to
availability), as selected by the applicable Borrower in its Loan Notice;
provided that: (a) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and 13 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym019.jpg]
(c) no Interest Period shall extend beyond the Maturity Date. “Internal Revenue
Code” means the Internal Revenue Code of 1986. “Investment” means, as to any
Person, any direct or indirect acquisition or investment by such Person, whether
by means of (a) the purchase or other acquisition of Equity Interests of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment. “IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law. “Lenders” means each of the
Persons identified as a “Lender” on the signature pages hereto, each other
Person that becomes a “Lender” in accordance with this Agreement and their
successors and assigns and, as the context requires, includes the Swing Line
Lenders. “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office. “LIBOR” has the meaning specified in the
definition of Eurodollar Rate. “LIBOR Market Index Rate” means, for any day, in
the case of Dollars, the rate for one month interbank offered rate for deposits
in Dollars appearing on the Bloomberg Screen Page (or such other commercially
available source providing such quotation as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) on such day, or if such day is not a London Banking Day, then the
immediately preceding London Banking Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation). “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time). “LIBOR Successor
Rate” has the meaning specified in Section 3.03(c). “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent in consultation with the Borrowers, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the 14
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym020.jpg]
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement). “Lien” means any
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance,
lien (statutory or other), charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing). “Loan” means an extension of credit by a Lender
to a Borrower under Article II in the form of a Revolving Loan or a Swing Line
Loan. “Loan Documents” means this Agreement and each Note. “Loan Notice” means a
notice of (a) a Borrowing of Revolving Loans, (b) a conversion of Loans from one
Type to the other, or (c) a continuation of Eurodollar Rate Loans, in each case
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
2.02 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent) appropriately completed and
signed by a Responsible Officer of the applicable Borrower. “London Banking Day”
means any day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market. “Master Agreement” has the
meaning specified in the definition of “Swap Contract.” “Material Adverse
Effect” means (a) a material adverse change in, or a material adverse effect
upon, the business, operations, financial condition, assets, liabilities or
properties of any Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of (i) the rights and remedies of the Administrative Agent or any
Lender under the Loan Documents or (ii) the ability of such Borrower to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against such Borrower of any Loan Document to which it is a
party. “Maturity Date” means February 19, 2024; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions. “Multiple
Employer Plan” means a Plan that has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA. 15
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym021.jpg]
“Net Capital Ratio” means, as of any date of determination, the percentage of
net capital to aggregate debit items of any Person subject to the Net Capital
Rule 15c3-1 promulgated by the SEC and computed in accordance with the Formula
for Determination of Reserve Requirements for Brokers and Dealers, (Exhibit A to
Rule 15c3-3). “Non-Consenting Lender” means any Lender that does not approve any
consent, waiver or amendment that (a) requires the approval of all Lenders or
all affected Lenders in accordance with the terms of Section 11.01 and (b) has
been approved by the Required Lenders. “Non-Defaulting Lender” means, at any
time, each Lender that is not a Defaulting Lender at such time. “Note” has the
meaning specified in Section 2.11(a). “Notice of Loan Prepayment” means a notice
of prepayment with respect to a Loan, which shall be substantially in the form
of Exhibit 2.05 or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer. “Obligations” means with respect
to any Borrower all advances to, and debts, liabilities, obligations, covenants
and duties of, such Borrower arising under any Loan Document or otherwise with
respect to any Loan, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against such Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. “OFAC” means the Office of Foreign Assets Control of the United
States Department of the Treasury. “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement or
limited liability company agreement (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction); (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable documents with respect to any non- U.S. jurisdiction)
and (d) with respect to all entities, any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction). “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document). “Other Taxes” means all present or future stamp,
court or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, 16 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym022.jpg]
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date. “Participant” has
the meaning specified in Section 11.06(d). “Participant Register” has the
meaning specified in Section 11.06(d). “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Act” means the Pension Protection Act of 2006. “Pension
Funding Rules” means the rules of the Internal Revenue Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Internal Revenue Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code and
Sections 302, 303, 304 and 305 of ERISA. “Pension Plan” means any “employee
pension benefit plan” (including a Multiple Employer Plan, or a Multiemployer
Plan) that is maintained or is contributed to by the applicable Borrower and any
ERISA Affiliate thereof or with respect to which the applicable Borrower or any
ERISA Affiliate thereof has any liability and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code. “Permitted Acquisition” means any Acquisition; provided
that (a) no Default shall have occurred and be continuing or would result from
such Acquisition, and (b) the applicable Borrower shall be in compliance with
the financial covenants set forth in Section 7.11(a) or (b), as applicable, on a
pro forma basis after giving effect to such Acquisition. “Permitted Liens”
means, at any time, Liens in respect of property of the applicable Borrower or
any Subsidiary permitted to exist at such time pursuant to the terms of Section
7.01. “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Plan, but other than a Multiemployer
Plan), maintained for employees of the applicable Borrower or any ERISA
Affiliate thereof or any such Plan to which the applicable Borrower any ERISA
Affiliate thereof is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public Lender” has the meaning
specified in Section 6.02. 17 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym023.jpg]
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Borrower
hereunder. “Register” has the meaning specified in Section 11.06(c). “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors, consultants, service providers and representatives of such
Person and of such Person’s Affiliates. “Reportable Event” means any of the
events set forth in Section 4043(c) of ERISA, other than events for which the
applicable notice period has been waived. “Request for Credit Extension” means
(a) with respect to a Borrowing, conversion or continuation of Revolving Loans,
a Loan Notice and (b) with respect to a Swing Line Loan, a Swing Line Loan
Notice. “Required Lenders” means, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan that such Defaulting Lender has failed to
fund that has not been reallocated to and funded by another Lender shall be
deemed to be held by the applicable Swing Line Lender in making such
determination. “Resignation Effective Date” has the meaning specified in Section
9.06. “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, general partner or controller
of the applicable Borrower, and, solely for purposes of the delivery of
incumbency certificates, the secretary or any assistant secretary of such
Borrower and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of such Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of such Borrower designated in or pursuant to an agreement between such
Borrower and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of the applicable Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Borrower. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent. “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any Equity Interests of any Person, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interests or on account of any return of capital to such Person’s stockholders,
partners or members (or the equivalent Person thereof), or any option, warrant
or other right to acquire any such dividend or other distribution or payment.
“Revolving Commitment” means, as to each Lender, (a) its obligation to make
Revolving Loans to each Borrower pursuant to Section 2.01 and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender 18 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym024.jpg]
becomes a party hereto or in any documentation executed by such Lender pursuant
to Section 2.01(b), as applicable as such amount may be adjusted from time to
time in accordance with this Agreement. “Revolving Credit Exposure” means, as to
any Lender at any time, the aggregate principal amount at such time of its
outstanding Revolving Loans and its participation in outstanding Swing Line
Loans. “Revolving Loan” has the meaning specified in Section 2.01(a)(i). “RJA”
has the meaning specified in the introductory paragraph hereto. “RJF” has the
meaning specified in the introductory paragraph hereto. “RJF Sublimit” means
$300,000,000. “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary
of S&P Global Inc., and any successor thereto. “Sale and Leaseback Transaction”
means, with respect to any Person, any arrangement, directly or indirectly,
whereby such Person shall sell or transfer any property used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.
“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Securitization
Transaction” means, with respect to any Person, any financing transaction or
series of financing transactions (including factoring arrangements) pursuant to
which such Person or any Subsidiary of such Person may sell, convey or otherwise
transfer, or grant a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate of such Person. “Subsidiary” of a Person
means a corporation, partnership, joint venture, limited liability company or
other business entity of which (a) a majority of the shares of Voting Stock is
at the time beneficially owned by such Person and (b) is required to be
consolidated into the financial statements of such Person in accordance with
GAAP. Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the applicable
Borrower. “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the 19 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym025.jpg]
foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Termination Value”
means, in respect of any one or more Swap Contracts, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Swing Line
Commitment” means, as to each Swing Line Lender, its obligation to make Swing
Line Loans to each Borrower pursuant to Section 2.04 in an aggregate principal
amount at any one time outstanding not to exceed, when added to its pro rata
share of all Revolving Loans outstanding, its individual Commitment hereunder.
“Swing Line Lender” means each of Bank of America, Citibank, N.A., JPMorgan
Chase Bank, N.A., Regions Bank, U.S. Bank National Association and any other
Lender that agrees to provide Swing Line Loans in its sole discretion (and with
the consent of the Borrowers and the Administrative Agent), in each case its
capacity as provider of Swing Line Loans up to its Swing Line Commitment. “Swing
Line Loan” has the meaning specified in Section 2.04(a)(i). “Swing Line Loan
Notice” means a notice of a Borrowing of Swing Line Loans pursuant to Section
2.04(b), which, if in writing, shall be substantially in the form of Exhibit
2.04 or such other form as is approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower. “Synthetic Lease Obligation”
means the monetary obligation of a Person under (a) a so-called synthetic,
off-balance sheet or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Threshold Amount” means $75,000,000. “Total Credit Exposure” means, as
to any Lender at any time, the unused Commitments of such Lender at such time
and the Revolving Credit Exposure of such Lender at such time. “Total Revolving
Outstandings” means the aggregate Outstanding Amount of all Revolving Loans and
all Swing Line Loans. 20 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym026.jpg]
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan. “United States” and “U.S.” mean the United States of
America. “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Internal Revenue Code. “U.S. Tax
Compliance Certificate” has the meaning specified in Section 3.01(e)(ii)(B)(3).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. 1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Loan Document or Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights. 21 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym027.jpg]
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.” (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document. (d) Any reference
herein to a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time. 1.03 Accounting Terms. (a) Generally. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of any Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded. (b) Changes in GAAP. If at any time any change in GAAP
(including the adoption of IFRS) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrowers or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. 1.04 Rounding. 22 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym028.jpg]
Any financial ratios required to be maintained by any Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05 Times of
Day; Rates. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Revolving Loans. (a)
Revolving Loans. (i) Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
RJF in Dollars from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans by RJF, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
Total Revolving Outstandings to RJF shall not exceed the RJF Sublimit, (iii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment and (iv) the Outstanding Amount of
Revolving Loans of any Swing Line Lender plus the aggregate Outstanding Amount
of Swing Line Loans made by such Swing Line Lender shall not exceed such Swing
Line Lender’s Commitment. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, RJF may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans to RJF may be Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein, provided, however,
all Borrowings by RJF made on the Closing Date shall be made as Base Rate Loans,
unless a funding indemnity letter in form and substance reasonably satisfactory
to the Administrative Agent is received at least three Business Days prior to
the Closing Date (along with the applicable Loan Notice). (ii) Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
Revolving Loans to RJA in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans 23 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym029.jpg]
shall not exceed such Lender’s Commitment and (iii) the Outstanding Amount of
Revolving Loans of any Swing Line Lender plus the aggregate Outstanding Amount
of Swing Line Loans made by such Swing Line Lender shall not exceed such Swing
Line Lender’s Commitment. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, RJA may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans to RJA may be Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein, provided, however,
all Borrowings by RJA made on the Closing Date shall be made as Base Rate Loans,
unless a funding indemnity letter in form and substance reasonably satisfactory
to the Administrative Agent is received at least three Business Days prior to
the Closing Date (along with the applicable Loan Notice). (b) Increases of the
Aggregate Revolving Commitments. The Borrowers shall have the right, upon at
least five Business Days’ prior written notice to the Administrative Agent, to
increase the Aggregate Revolving Commitments by up to $250,000,000 in the
aggregate in one or more increases, at any time prior to the Maturity Date,
subject, however, in any such case, to satisfaction of the following conditions
precedent: (i) the Aggregate Revolving Commitments shall not exceed $750,000,000
without the consent of the Required Lenders; (ii) no Default shall have occurred
and be continuing on the date on which such increase is to become effective;
(iii) the representations and warranties set forth in Article V shall be true
and correct in all material respects (or, if any such representation or warranty
is qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) on and as of the date on which such increase
is to become effective, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) as of such earlier date; (iv) such
increase shall be in a minimum amount of $10,000,000 and in integral multiples
of $5,000,000 in excess thereof; (v) such requested increase shall only be
effective upon receipt by the Administrative Agent of (A) additional Revolving
Commitments in a corresponding amount of such requested increase from either
existing Lenders and/or one or more other institutions that qualify as Eligible
Assignees (it being understood and agreed that no existing Lender shall be
required to provide an additional Revolving Commitment) and (B) documentation
from each institution providing an additional Revolving Commitment evidencing
its additional Revolving Commitment and its obligations under this Agreement in
form and substance acceptable to the Administrative Agent; (vi) the
Administrative Agent shall have received all documents (including resolutions of
the board of directors of the Borrowers) it may reasonably request relating to
the corporate or other necessary authority for such increase and the validity of
such increase in the Aggregate Revolving Commitments, and any other matters
relevant 24 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym030.jpg]
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent; and (vii) if any Revolving Loans are outstanding at the time of the
increase in the Aggregate Revolving Commitments, the Borrowers shall, if
applicable, prepay one or more existing Revolving Loans (such prepayment to be
subject to Section 3.05) in an amount necessary such that after giving effect to
the increase in the Aggregate Revolving Commitments, each Lender will hold its
pro rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans. (c) Several Liability.
Each Borrower shall be liable on a several, but not joint, basis for its
Borrowings and Obligations hereunder and neither Borrower shall be liable for
the Borrowings or Obligations of the other Borrower hereunder. 2.02 Borrowings,
Conversions and Continuations of Revolving Loans. (a) Each Borrowing, each
conversion of Revolving Loans from one Type to the other, and each continuation
of Eurodollar Rate Loans shall be made upon the applicable Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Section 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
applicable Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the applicable Borrower fails to
specify a Type of a Loan in a Loan Notice or if such Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the applicable Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted. (b) Following receipt of a Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available 25 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym031.jpg]
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of such Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower. (c)
Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and unless repaid, each outstanding Eurodollar Rate Loan shall
be converted to a Base Rate Loan at the end of the Interest Period applicable
thereto. (d) The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
applicable Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change. (e) After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect.
(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the applicable Borrower, the Administrative Agent and such
Lender. (g) This Section 2.02 shall not apply to Swing Line Loans. 2.03
[Reserved]. 2.04 Swing Line Loans. (a) Swing Line Facility. (i) Subject to the
terms and conditions set forth herein, each Swing Line Lender, in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, shall unless
(i) any Lender at such time is a Defaulting Lender and (ii) a Swing Line Lender
has not entered into arrangements satisfactory to it with the Borrowers or such
Defaulting Lender to eliminate the Swing Line Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
such Defaulting Lender (in which case a Swing Line Lender may in its
discretion), make loans (each such loan, a “Swing Line Loan”) to RJF in Dollars
from time to time on any Business Day during the Availability Period; provided,
however, that after giving effect to any Borrowing of Swing Line Loans by RJF,
(i) the Total Revolving Outstandings 26 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym032.jpg]
shall not exceed the Aggregate Revolving Commitments, (ii) the Total Revolving
Outstandings to RJF shall not exceed the RJF Sublimit, (iii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans (other
than with respect to any Swing Line Loans made by such Lender in its capacity as
a Swing Line Lender) plus the Outstanding Amount of all Swing Line Loans made by
such Lender in its capacity as a Swing Line Lender (less the amount of
participations funded by the other Lenders in such Swing Line Loans) shall not
exceed such Lender’s Revolving Commitment and (iv) the Outstanding Amount of
Revolving Loans of any Swing Line Lender plus the aggregate Outstanding Amount
of Swing Line Loans made by such Swing Line Lender shall not exceed such Swing
Line Lender’s Commitment; provided, further, that RJF shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, RJF may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan to RJF shall bear interest only at a
rate based on the Base Rate or the LIBOR Market Index Rate. Immediately upon the
making of a Swing Line Loan to RJF, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from a Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(ii) Subject to the terms and conditions set forth herein, each Swing Line
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, shall unless (i) any Lender at such time is a Defaulting Lender
and (ii) a Swing Line Lender has not entered into arrangements satisfactory to
it with the Borrowers or such Defaulting Lender to eliminate the Swing Line
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.15(a)(iv)) with respect to such Defaulting Lender (in which case a Swing Line
Lender may in its discretion), make Swing Line Loans to RJA in Dollars from time
to time on any Business Day during the Availability Period; provided, however,
that after giving effect to any Borrowing of Swing Line Loans by RJA, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans (other than with respect to any Swing Line Loans made by such
Lender in its capacity as a Swing Line Lender) plus the Outstanding Amount of
all Swing Line Loans made by such Lender in its capacity as a Swing Line Lender
(less the amount of participations funded by the other Lenders in such Swing
Line Loans) shall not exceed such Lender’s Revolving Commitment and (iii) the
Outstanding Amount of Revolving Loans of any Swing Line Lender plus the
aggregate Outstanding Amount of Swing Line Loans made by such Swing Line Lender
shall not exceed such Swing Line Lender’s Commitment; provided, further, that
RJA shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, RJA may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan to RJA shall bear interest only at a rate based on the Base Rate or the
LIBOR Market Index Rate. Immediately upon the making of a Swing Line Loan to
RJA, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from a Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan. 27 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym033.jpg]
(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the applicable Borrower’s irrevocable notice to the applicable Swing Line Lender
and the Administrative Agent, which may be given by (A) telephone or (B) a Swing
Line Loan Notice; provided, that, each telephonic notice by such Borrower
pursuant to this Section 2.04(b) must be confirmed promptly by delivery to the
applicable Swing Line Lender and the Administrative Agent of a written Swing
Line Loan Notice, appropriately completed and signed by a Responsible Officer of
such Borrower. Each such notice must be received by the applicable Swing Line
Lender and the Administrative Agent not later than 3:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, (ii) whether such Swing Line Loan shall bear interest at the
Base Rate or at the LIBOR Market Index Rate and (iii) the requested borrowing
date, which shall be a Business Day. If the applicable Borrower fails to specify
whether such Swing Line Loan should bear interest at the Base Rate or at the
LIBOR Market Index Rate, then the applicable Swing Line Loan shall bear interest
at the Base Rate. Each such telephonic notice must be confirmed promptly by
delivery to the applicable Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Promptly after receipt by the
applicable Swing Line Lender of any telephonic Swing Line Loan Notice, such
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, such Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the applicable
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 3:30 p.m.
on the date of the proposed Borrowing of Swing Line Loans (A) directing a Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a)(i) or
2.04(a)(ii), as applicable, or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the applicable Swing Line Lender shall, on or before the
later of (x) 4:00 p.m. and (y) two hours after receipt of the Swing Line Loan
Notice on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower either by (i)
crediting the account of such Borrower on the books of such Swing Line Lender
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
applicable Swing Line Lender by such Borrower. (c) Refinancing of Swing Line
Loans. (i) Each Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of any Borrower (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans held by such
Swing Line Lender then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Loan Notice); provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
applicable Swing Line Lender shall furnish the applicable Borrower with a copy
of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
28 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym034.jpg]
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the
applicable Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender. (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Revolving Loans that are Base Rate Loans submitted by the applicable
Swing Line Lender as set forth herein shall be deemed to be a request by the
applicable Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the applicable Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation. (iii) If any Lender fails to make available to the Administrative
Agent for the account of a Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), such Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such Swing Line Lender in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the applicable
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error. (iv) Each Lender’s obligation to make Revolving Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against a Swing Line Lender, any Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Borrower to repay Swing Line Loans, together with interest as
provided herein. (d) Repayment of Participations. (i) At any time after any
Lender has purchased and funded a risk participation in a Swing Line Loan, if a
Swing Line Lender receives any payment on account of such Swing Line Loan, such
Swing Line Lender will distribute to such Lender 29 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym035.jpg]
its Applicable Percentage thereof in the same funds as those received by such
Swing Line Lender. (ii) If any payment received by a Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the
applicable Swing Line Lender in its discretion), each Lender shall pay to the
applicable Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
applicable Swing Line Lender. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement. (e) Interest for Account of Swing Line Lenders. Each Swing Line
Lender shall be responsible for invoicing the applicable Borrower for interest
on the Swing Line Loans. Until each Lender funds its Revolving Loans that are
Base Rate Loans or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the applicable
Swing Line Lender. (f) Payments Directly to Swing Line Lender. Each Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the applicable Swing Line Lender. 2.05 Prepayments. (a)
Revolving Loans. Each Borrower may, upon delivery of a Notice of Loan Prepayment
from such Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such Notice of Loan Prepayment must be received by
the Administrative Agent not later than 12:00 noon (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by any
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Aggregate Revolving Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages. 30 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym036.jpg]
(b) Swing Line Loans. Each Borrower may, upon notice to the applicable Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the applicable
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
any Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c) Mandatory Prepayment. If for any reason at any time (i) the Total Revolving
Outstandings to RJF exceed the RJF Sublimit then in effect then RJF shall
immediately prepay Loans in an aggregate amount equal to such excess or (ii) the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect, one or both of the Borrowers shall immediately prepay Loans in an
aggregate amount equal to such excess. 2.06 Termination or Reduction of
Aggregate Revolving Commitments. (a) The Borrowers may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided,
that, (i) any such notice shall be received by the Administrative Agent not
later than 12:00 noon three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
and (iv) if the Aggregate Revolving Commitments are reduced below $300,000,000,
the RJF Sublimit shall be reduced to an amount equal to the Aggregate Revolving
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Revolving Commitments.
Any reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
Notwithstanding the foregoing, a notice of termination of the Aggregate
Revolving Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. (b) RJF may, upon notice to the Administrative Agent, terminate the
RJF Sublimit, or from time to time permanently reduce the RJF Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 noon three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) RJF
shall not terminate or reduce the RJF Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings of
RJF would exceed the RJF Sublimit. The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the RJF Sublimit,
including any reduction pursuant to Section 2.06(a). 31 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym037.jpg]
2.07 Repayment of Loans. (a) Revolving Loans. Each Borrower shall severally
repay to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Loans of such Borrower outstanding on such date. (b) Swing Line Loans.
Each Borrower shall severally repay each Swing Line Loan of such Borrower on the
earlier of (i) ten (10) Business Days after such Swing Line Loan was made and
(ii) the Maturity Date; provided that no Swing Line Loan can be repaid with
another Swing Line Loan. 2.08 Interest. (a) Subject to the provisions of
subsection (b) below, (i) each Revolving Loan that is a Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate for the applicable Borrower, (ii)
each Revolving Loan that is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of the Base Rate plus the Applicable Rate for
the applicable Borrower and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to, at the applicable Borrower’s option, (x) the Base Rate
plus the Applicable Rate for the applicable Borrower or (y) the LIBOR Market
Index Rate plus the Applicable Rate for the applicable Borrower. (b) (i) If any
amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. (ii) If any
amount (other than principal of any Loan) payable by any Borrower under any Loan
Document is not paid when due, whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand. (c) Interest on each
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law. 2.09 Fees. (a) Facility Fee. The Borrowers shall
pay to the Administrative Agent, for the account of each Lender in accordance
with its Applicable Percentage, a facility fee equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount of the Aggregate Revolving
Commitments (or, if the Aggregate Revolving Commitments have terminated, on the
Outstanding 32 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym038.jpg]
Amount of all Loans), regardless of usage, subject to adjustment as provided in
Section 2.15 (the “Facility Fee”). The Facility Fee shall accrue at all times
during the Availability Period (and thereafter so long as any Loans remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period (and, if applicable, thereafter on demand); provided,
that (A) no Facility Fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and (B)
any Facility Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by any Borrower
so long as such Lender shall be a Defaulting Lender. The Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of clarification, Swing
Line Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of determining the facility fee. (b) Other
Fees. The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever. 2.10 Computation of Interest and Fees. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. 2.11 Evidence of Debt. (a)
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to any Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, each Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. 33 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym039.jpg]
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. 2.12
Payments Generally; Administrative Agent’s Clawback. (a) General. All payments
to be made by any Borrower shall be made free and clear of and without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. (b) (i) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to Base Rate Loans. If the
applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the applicable
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent. 34 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym040.jpg]
(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or any Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error. (c) Failure to Satisfy Conditions Precedent. If any
Lender makes available to the Administrative Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to the applicable Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest. (d) Obligations of
Lenders Several. The obligations of the Lenders hereunder to make Loans, to fund
participations in Swing Line Loans and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c). (e) Funding
Source. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. 2.13 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in Swing Line Loans held by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that: 35 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym041.jpg]
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (A) any payment made by or on behalf
of any Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in Swing Line Loans to any assignee or participant, other than
an assignment to any Borrower or any Subsidiary (as to which the provisions of
this Section shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation. 2.14 [Reserved]. 2.15 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01. (ii) Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis on any amounts owing by that Defaulting Lender to the Swing Line Lenders
hereunder; third, as the Borrowers may request (so long as no Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders or Swing Line Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such 36
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym042.jpg]
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.09(a) for any period during which that Lender is
a Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrowers
shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non- Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 11.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation. (v)
Repayment of Swing Line Loans. If the reallocation described in clause (a)(iv)
above cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law prepay Swing Line Loans, pro rata, in an amount equal to each Swing Line
Lender’s Fronting Exposure. (b) Defaulting Lender Cure. If the applicable
Borrower (so long as no Event of Default has occurred and is continuing), the
Administrative Agent and the Swing Line Lenders agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively 37 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym043.jpg]
with respect to fees accrued or payments made by or on behalf of the applicable
Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
any Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or any Borrower, then the
Administrative Agent or such Borrower shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below. (ii) If any Borrower or the
Administrative Agent shall be required by the Internal Revenue Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made. (iii) If any Borrower or the
Administrative Agent shall be required by any applicable Laws other than the
Internal Revenue Code to withhold or deduct any Taxes from any payment, then (A)
such Borrower or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Borrower or the Administrative Agent, to the extent required
by such Laws, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an 38 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym044.jpg]
amount equal to the sum it would have received had no such withholding or
deduction been made. (b) Payment of Other Taxes by the Borrowers. Without
limiting the provisions of subsection (a) above, each Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes. (c) Tax Indemnifications. (i) Each Borrower shall, and does
hereby, severally indemnify each Recipient, and shall make payment in respect
thereof within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each Borrower shall, and does hereby indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below. (ii) Each Lender shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that no Borrower has already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any Borrower to do so), (y) the Administrative Agent and each
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and each Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or any Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). (d) Evidence of
Payments. As soon as practicable, after any payment of Taxes by any Borrower to
a Governmental Authority as provided in this Section 3.01, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent. (e) Status of
Lenders; Tax Documentation. 39 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym045.jpg]
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing, in the
event that any Borrower is a U.S. Person, (A) any Lender that is a U.S. Person
shall deliver to such Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W- 8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) executed
copies of IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal 40 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym046.jpg]
Revenue Code, (x) a certificate substantially in the form of Exhibit 3.01- A to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or (4) to the extent a
Foreign Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-B or
Exhibit 3.01-C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-D on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to such Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the
Internal Revenue Code, as applicable), such Lender shall deliver to such
Borrower and the Administrative Agent at the time or times prescribed by Law and
at such time or times reasonably requested by such Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date. 41 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym047.jpg]
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify such Borrower and the Administrative Agent in writing of its
legal inability to do so. (f) Treatment of Certain Refunds. Unless required by
applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender, or have any obligation to
pay to any Lender, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Borrower or with respect to which such Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the applicable Borrower pursuant to this subsection the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.
(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all other
Obligations. 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to perform any of its obligations hereunder
or make, maintain or fund or charge interest with respect to any Credit
Extensions or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender, shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with 42 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym048.jpg]
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, each Borrower shall also pay accrued
interest on the amount so prepaid or converted. 3.03 Inability to Determine
Rates. (a) If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to clause (i), “Impacted Loans”), or (ii) the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify each
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in Section 3.03(a)(ii), until the Administrative Agent upon
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein. (b) Notwithstanding the foregoing,
if the Administrative Agent has made the determination described in clause
(a)(i) of this Section, the Administrative Agent, in consultation with the
Borrowers and the affected Lenders, may establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(a)(i) of this Section, (2) the Administrative Agent or the Required Lenders
notify the Borrowers that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has 43
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym049.jpg]
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof. (c) Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowers or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrowers) that the Borrowers or the Required
Lenders (as applicable) have determined, that: (i) adequate and reasonable means
do not exist for ascertaining LIBOR for any requested Interest Period (including
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary); (ii) the administrator of
the LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.03(c), are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR; then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrowers
may amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If no LIBOR
Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrowers may revoke any pending requests for a Borrowing of, conversion to
or continuation of Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein. 44
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym050.jpg]
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement. 3.04 Increased Costs; Reserves on Eurodollar
Rate Loans. (a) Increased Costs Generally. If any Change in Law shall: (i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)); (ii) subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender; and the result of any of the
foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, upon request of such Lender, the applicable Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered. (b)
Capital Requirements. If any Lender determines that any Change in Law affecting
such Lender or any Lending Office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time each Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof. (d) Delay in Requests. Failure or delay on the part of
any Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that no Borrower shall be required to 45 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym051.jpg]
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender, as the case may be, notifies such Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). Notwithstanding any other provisions of this
Section 3.04, no Lender shall demand compensation pursuant to this Section 3.04,
and no Borrower shall be required to compensate any such Lender, if such Lender
shall not at the time be demanding such compensation from similar debtors in
similar industries and in similar circumstances under comparable provisions of
other credit agreements to which it is a party. (e) Reserves on Eurodollar Rate
Loans. Each Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided, that, such Borrower shall
have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice. 3.05 Compensation for Losses. Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, each
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of: (a) any
continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); (b)
any failure by such Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan
on the date or in the amount notified by such Borrower; or (c) any assignment of
a Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by such Borrower pursuant to Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained but excluding any loss of
anticipated profits. Each Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by any Borrower to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each Eurodollar Rate Loan made
by it at the Eurodollar Rate used in determining the Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. 46 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym052.jpg]
3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to any
Borrower through any Lending Office; provided, that, the exercise of this option
shall not affect the obligation of such Borrower to repay the Credit Extension
in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of such Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 3.04, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Borrowers may
replace such Lender in accordance with Section 11.13. 3.07 Survival. All of the
obligations of each Borrower under this Article III shall survive termination of
the Aggregate Revolving Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent. ARTICLE IV CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions of Initial Credit Extension. This
Agreement shall become effective upon, and the obligation of each Lender to make
its initial Credit Extension hereunder is subject to, the satisfaction of the
following conditions precedent: (a) Documentation. Receipt by the Administrative
Agent of the following, each in form and substance satisfactory to the
Administrative Agent and each Lender: (i) Loan Documents. Executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of each Borrower and, in the case of this Agreement, by each
Lender. (ii) Opinions of Counsel. Favorable opinions of legal counsel to the
Borrowers, addressed to the Administrative Agent and each Lender, dated as of
the Closing Date. 47 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym053.jpg]
(iii) Organization Documents, Resolutions, Etc. (A) copies of the Organization
Documents of each Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation or organization, where applicable, and certified by a
secretary or assistant secretary of such Borrower to be true and correct as of
the Closing Date; (B) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower is a party; and (C) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Borrower is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in its state of organization or
formation (iv) Financial Statements. The Audited Financial Statements and the
quarterly financial statements of each Borrower and its Subsidiaries (in the
form required by Section 6.01(b)) for the quarter ended December 31, 2018. (v)
Closing Certificate. A certificate signed by a Responsible Officer of each
Borrower certifying that (A) the conditions specified in Sections 4.01(b) and
(c) and 4.02(a) and 4.02(b) have been satisfied and (B) that there has been no
event or circumstance since September 30, 2018 that has had or would be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect. (vi) Existing Credit Agreement. Evidence that all Indebtedness
in connection with the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, repaid in full, and that all commitments under the
Existing Credit Agreement have been, or concurrently with the Closing Date are
being, terminated. (b) Litigation. There shall not exist any action, suit,
investigation or proceeding pending or, to the knowledge of any Borrower,
threatened in any court or before an arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect. (c) Consents.
All governmental, shareholder and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
and all such consents and approvals shall be in force and effect. (d) Know Your
Customer; Beneficial Ownership. (i) Upon the reasonable request of any Lender,
each Borrower shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations (including the Act) and (ii) any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower. 48 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym054.jpg]
(e) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date. (f) Attorney Costs.
The Borrowers shall have paid all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date; it being understood that the Borrowers are responsible for all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent in connection with the documentation, negotiation and
closing of this Agreement and all documents related thereto whether or not such
amounts have been invoiced prior to the Closing Date, including amounts incurred
subsequent to the Closing Date. Without limiting the generality of the
provisions of the last paragraph of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto. 4.02
Conditions to all Credit Extensions. The obligation of each Lender to honor any
Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent: (a) The representations
and warranties of the applicable Borrower contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects (other than those representations and warranties qualified by
materiality, in which case they shall be true and correct in all respects) on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (other than those
representations and warranties qualified by materiality, in which case they
shall be true and correct in all respects) as of such earlier date. (b) No
Default with respect to the applicable Borrower shall exist, or would result
from such proposed Credit Extension or from the immediate application of the
proceeds thereof (if applicable). (c) The Administrative Agent and, if
applicable, the applicable Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof. Each Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Rate Loans) submitted by any
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension. ARTICLE V REPRESENTATIONS AND WARRANTIES 49
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym055.jpg]
Each Borrower (except, with respect to Section 5.15, RJA only) represents and
warrants to the Administrative Agent and the Lenders that: 5.01 Existence,
Qualification and Power. Such Borrower and each of its Subsidiaries (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. 5.02 Authorization; No
Contravention. The execution, delivery and performance by such Borrower of each
Loan Document to which it is a party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. 5.03 Governmental Authorization;
Other Consents. No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, such Borrower of this Agreement or any
other Loan Document other than those that have already been obtained and are in
full force and effect. 5.04 Binding Effect. Each Loan Document has been duly
executed and delivered by such Borrower. Each Loan Document constitutes a legal,
valid and binding obligation of such Borrower, enforceable against such Borrower
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding on equity or law. 5.05 Financial Statements; No Material Adverse
Effect. (a) The financial statements delivered by such Borrower pursuant to
Sections 6.01(a) and 6.01(b) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of such
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein (subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments); and (iii) show
all material indebtedness and other liabilities, direct or 50 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym056.jpg]
contingent, of such Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. (b) The
Audited Financial Statements of such Borrower (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of such Borrower and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of such Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(c) Since September 30, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect. 5.06 Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of such Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against such Borrower or any Subsidiary or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect. 5.07 Taxes. Such Borrower and its Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (b) to the
extent that failure to do so could reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against such Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. 5.08 ERISA
Compliance. (a) (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws; (ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code, or an application for
such a letter is currently being processed by the IRS; and (iii) to the best
knowledge of such Borrower, nothing has occurred that would reasonably be
expected to prevent or cause the loss of such tax-qualified status. (b) There
are no pending or, to the knowledge of such Borrower, threatened claims, actions
or lawsuits, or action by any Governmental Authority, with respect to any Plan
that could reasonably be expected to have a Material Adverse Effect. There has
been no prohibited 51 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym057.jpg]
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. (c) (i) No ERISA Event has occurred, and neither any
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) such Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and neither such Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither any Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither such
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan. (d) As of the Closing
Date, such Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans in connection with the Loans or the
Commitments. 5.09 Margin Regulations; Investment Company Act. (a) Margin stock
(as defined in Regulation U of the Board of Governors of the FRB) constitutes
less than 25% of the value of those assets of such Borrower and its Subsidiaries
(other than any Subsidiary which is an “exempted borrower” within the meaning of
Regulation U of the FRB) which are subject to any limitation on sale, pledge, or
other restriction hereunder. Neither the making of any Loan nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulation T, Regulation U or Regulation X of the Board of Governors of the FRB.
(b) None of such Borrower, any Person Controlling such Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. 5.10 Disclosure. (a) No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of such Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, contains, as of the date of such report, financial
statement, certificate or other information, any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, such Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. 52 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym058.jpg]
(b) As of the Closing Date, the information included in any Beneficial Ownership
Certification, if applicable, is true and correct in all respects. 5.11
Compliance with Laws. Such Borrower and each Subsidiary is in compliance with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. 5.12 OFAC. None of such Borrower, nor any of its Subsidiaries, nor, to
the knowledge of such Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. Such Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with all applicable
Sanctions and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such Sanctions. 5.13 Anti-Corruption Laws.
Such Borrower and its Subsidiaries have conducted their businesses in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti- corruption legislation in other
applicable jurisdictions and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws. 5.14 EEA
Financial Institution. Such Borrower is not an EEA Financial Institution. 5.15
Broker-Dealer. (a) (i) RJA is duly registered as a broker or dealer with the SEC
under the Securities Exchange Act of 1934, is a member of FINRA and such other
self-regulatory organizations of which it is required to be a member in order to
conduct its business as currently conducted, and is duly registered under
applicable state Laws. There is no proceeding pending or threatened in writing
with respect to the suspension, revocation, or termination of any such
registrations and the termination or withdrawal of any such registrations is not
contemplated by RJA or any of its Subsidiaries except as could not reasonably be
expected to have a Material Adverse Effect. (ii) RJA is in compliance in all
material respects with the applicable provisions of the Securities Exchange Act
of 1934 and all applicable rules of FINRA and such other self-regulatory
organizations except as could not reasonably be expected to have a Material
Adverse Effect. (iii) All natural persons associated with RJA required to be
registered or licensed with FINRA or with any other self-regulatory organization
or other Governmental Authority are duly registered or licensed except where any
failure to be so registered or licensed individually, or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. 53 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym059.jpg]
(b) To the knowledge of RJA, neither RJA nor any of its “associated persons” (as
defined in Section 3(a)(18) of the Securities Exchange Act of 1934) who are
required to be registered as such, is currently subject to a statutory
disqualification as defined in the Section 3(a)(39) of the Securities Exchange
Act of 1934 except for such statutory disqualifications which (i) have been
waived by the SEC, (ii) are the subject of an MC-400 or MC-400A approved by
FINRA or (ii) could not reasonably be expected to have a Material Adverse
Effect. (c) The information contained in the currently effective Form BD (the
uniform application for broker-dealer registration) of RJA and any amendments
thereto filed with the SEC and FINRA by RJA, was, at the time of filing,
complete and accurate in all material respects. (d) RJA has not received a
notice from the SEC, FINRA, or any other Governmental Authority, self-regulatory
organization or securities exchange of any alleged rule violation or other
circumstance which could reasonably be expected to have a Material Adverse
Effect. (e) No governmental authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents,
except as could not otherwise be expected to have a Material Adverse Effect.
ARTICLE VI AFFIRMATIVE COVENANTS Until the Facility Termination Date, each
Borrower (except, with respect to Sections 6.13 and 6.14, RJA only) shall and
shall cause each of its Subsidiaries to: 6.01 Financial Statements. Deliver to
the Administrative Agent for the benefit of each Lender: (a) as soon as
available, but in any event within ninety days after the end of each fiscal year
of such Borrower, commencing with the fiscal year ending September 30, 2019, a
consolidated balance sheet of the such Borrower and its Subsidiaries as at the
end of such fiscal year, together with the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and (b) as soon as available, but in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of such
Borrower, commencing with the fiscal quarter ending March 31, 2019, a
consolidated balance sheet of such Borrower and its Subsidiaries as at the end
of such fiscal quarter, together with the related consolidated statements of
income or operations for such fiscal quarter and for the portion of such
Borrower’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity and cash flows for the portion of such
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous 54 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym060.jpg]
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, treasurer or controller of such Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of such Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes. As to any
information contained in materials furnished pursuant to Section 6.02(c), such
Borrower shall not be separately required to furnish such information under
Section 6.01(a) or 6.01(b), but the foregoing shall not be in derogation of the
obligation of such Borrower to furnish the information and materials described
in Section 6.01(a) or 6.01(b) at the times specified therein. 6.02 Certificates;
Other Information. Deliver to the Administrative Agent for the benefit of each
Lender: (a) concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements; (b) concurrently with the
delivery of the financial statements referred to in Sections 6.01(a) and
6.01(b), a duly completed Compliance Certificate, in form and substance
reasonably satisfactory to the Administrative Agent, signed by the chief
executive officer, chief financial officer, treasurer or controller of such
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) which shall, among other things, demonstrate compliance with the
covenants set forth in Section 7.11(a) or (b), as applicable; (c) promptly after
the same are available, copies of all material annual, regular, periodic and
special reports and registration statements which such Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; (d) promptly, and in any event within five
Business Days after receipt thereof by such Borrower or any Subsidiary, copies
of each notice or other correspondence (other than normal inquiries received in
the ordinary course) received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of such Borrower or any Subsidiary; (e) promptly
following any request therefor, provide information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the Act and the Beneficial Ownership Regulation; and (f)
promptly, such additional information regarding the business, financial or
corporate affairs of such Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request. 55 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym061.jpg]
Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
Borrower posts such documents, or provides a link thereto on such Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on such Borrower’s behalf on an Internet or
intranet website (including www.sec.gov/edgar.shtml), if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third
party website or whether sponsored by the Administrative Agent); provided that:
such Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to such Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by such Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. Such Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to such Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market- related
activities with respect to such Persons’ securities. Such Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to such Borrower or its securities for purposes of United States
federal and state securities Laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated as “Public
Side Information.” Notwithstanding the foregoing, such Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.” 6.03 Notices. Promptly
notify the Administrative Agent of: (a) the occurrence of any Default. (b) any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect. (c) the occurrence of any ERISA Event. (d) any announcement by
S&P or Moody’s of any change in a Debt Rating of RJF. 56 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym062.jpg]
Each notice pursuant to this Section 6.03 (other than clause (d)) shall be
accompanied by a statement of a Responsible Officer of such Borrower setting
forth details of the occurrence referred to therein and stating what action such
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached
(if any). 6.04 Payment of Taxes. Pay and discharge as the same shall become due
and payable, all its tax liabilities, assessments and governmental charges or
levies upon it or its properties, unless (a) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by such Borrower or the applicable
Subsidiary in connection therewith or (b) to the extent that failure to do so
could reasonably be expected to have a Material Adverse Effect. 6.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect (i) the legal existence and good standing of such Borrower under the
Laws of the jurisdiction of its organization and (ii) the legal existence and
good standing of each Subsidiary under the laws of the jurisdiction of its
organization, except with respect to a Subsidiary to the extent permitted by
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, in each case, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. 6.06 Capital Requirements. (a) Maintain, and cause each bank
Subsidiary (including, with respect to RJF, Raymond James Bank National
Association) to maintain, at all times such amount of capital as may be
prescribed by such entity’s prudential supervisor, from time to time, whether by
regulation, agreement or order; and (b) At all times ensure that each bank
Subsidiary (including, with respect to RJF, Raymond James Bank National
Association) is “well capitalized” within the meaning of 12 U.S.C. §1831(o), as
amended, reenacted or redesignated from time to time. 6.07 Maintenance of
Insurance. Maintain insurance reasonably consistent with such Borrower’s past
practice, as reviewed and approved by such Borrower’s Audit and Risk Committee
of its Board of Directors, with changes based on changes in regulatory
requirements, market conditions, or other factors. 6.08 Compliance with Laws.
Comply in all material respects with the requirements of all Laws, and all
rules, regulations, orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or rule, regulation, order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted;
or (b) the failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect. 6.09 Books and Records. 57 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym063.jpg]
(a) Maintain proper books of record and account in conformity with GAAP; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be. 6.10
Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided, that, such Borrower
shall have the opportunity to be present at such discussions), all, subject to
the proviso below, at the expense of the Administrative Agent and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to such Borrower; provided, however,
that when an Event of Default exists the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of such Borrower at any time during normal business hours and without
advance notice. 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions
to (a) with respect to RJF, (i) refinance any Indebtedness outstanding under the
Existing Credit Agreement and (ii) finance working capital and other lawful
corporate purposes, and (b) with respect to RJA, finance short-term operating
needs; provided that in no event shall the proceeds of the Credit Extensions be
used in contravention of any Law or of any Loan Document. It is understood and
agreed that Credit Extensions may not be used (x) to repay outstanding advances
hereunder or (y) for the purpose of contributing to or meeting any capital
requirements applicable to a Borrower or any Subsidiary that is a broker-dealer.
6.12 Anti-Corruption Laws; Sanctions. Conduct its businesses in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
applicable jurisdictions and with all applicable Sanctions and maintain policies
and procedures designed to promote and achieve compliance with such laws and
Sanctions. 6.13 Registration Status. Maintain RJA’s (a) registration as a
registered “broker-dealer” under the Securities Exchange Act of 1934 and under
the Laws of each state in which such registration is required and where a
failure to maintain such registration could be likely to have a Material Adverse
Effect, and (b) membership with FINRA, except where the failure to maintain such
membership could not be reasonably likely to have a Material Adverse Effect.
6.14 Regulatory Matters. (a) Take all reasonable action to maintain all rights,
privileges, broker-dealer licenses and memberships and broker-dealer
registrations necessary in the normal conduct of RJA’s business, except, in each
case, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect 58 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym064.jpg]
(b) Comply with all rules and regulations of the SEC and FINRA applicable to RJA
(including such rules and regulations dealing with net capital requirements)
and, to the extent applicable to RJA, all similar, equivalent or comparable
foreign statutes, rules, regulations and other regulatory requirements, except,
in each case, where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. ARTICLE VII NEGATIVE COVENANTS Until the
Facility Termination Date, no Borrower shall, nor shall it permit any Subsidiary
to: 7.01 Liens. Directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following: (a) Liens existing on the Closing
Date and listed on Schedule 7.01 and any renewals, extensions or replacements
thereof; provided that the property covered thereby is not increased, and with
respect to any replacement Lien, the amount of any Indebtedness secured by such
Lien shall not be increased; (b) Liens (other than Liens imposed under ERISA)
for taxes, assessments or governmental charges or levies not more than 60 days
past due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; (c)
Liens of carriers, warehousemen, mechanics, materialmen, workmen and repairmen
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted; (d) pledges or
deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security obligations,
other than any Lien imposed by ERISA; (e) deposits to secure the performance of
bids, tenders, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
agreements with utilities and other obligations of a like nature incurred in the
ordinary course of business; (f) easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person; (g) Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments), which judgments do not
constitute an Event of Default under Section 8.01(h); 59 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym065.jpg]
(h) leases or subleases granted to others not interfering in any material
respect with the business of such Borrower or any Subsidiary; (i) any interest
of title of a lessor under, and Liens arising from UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, leases permitted by this Agreement; (j) normal and customary Liens
and rights of setoff upon deposits of cash and securities in favor of banks,
brokers or other financial institutions; (k) Liens of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection; (l) any Lien existing on property (and the proceeds thereof)
existing at the time of its acquisition and any modification, replacement,
renewal or extension thereof; provided that such Lien was not created in
contemplation of such acquisition; (m) pledges of securities or commodity
positions and exchange memberships in the ordinary course of business; (n)
deposits or securities with commodity or securities exchanges or clearing
organizations, or with other exchanges or markets, in each case in the ordinary
course of business; (o) Liens securing purchase money Indebtedness, including
Capitalized Lease Obligations and mortgage Indebtedness incurred pursuant to
Section 7.03(c); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) such
Liens attach to such property within 90 days of the acquisition thereof; (p) (i)
Liens securing Indebtedness incurred in compliance with Section 7.03(e), (g),
(j) and (k) on the related assets being financed with such Indebtedness, (ii)
Liens securing Indebtedness incurred in compliance with Section 7.03(h) on cash
or the related assets being financed with such Indebtedness, (iii) Liens on
assets of the relevant obligor securing Indebtedness incurred in compliance with
Section 7.03(f) or (l) and (iv) Liens on assets of the relevant obligor securing
Investments permitted by Section 7.02(g); and (q) other Liens securing
Indebtedness or other obligations in an aggregate principal amount not to exceed
at any one time, the difference of $300,000,000 less, without duplication, any
Indebtedness incurred pursuant to Section 7.03(q); provided, that, the principal
amount of Indebtedness and other obligations of RJA secured by any Liens
incurred pursuant to this Section 7.01(q) and Indebtedness of RJA incurred
pursuant to Section 7.03(q) shall not exceed $75,000,000 in the aggregate at any
one time. 7.02 Investments. Directly or indirectly make any Investments, except:
(a) Investments existing on the Closing Date set forth on Schedule 7.02; (b)
Investments in Cash Equivalents; 60 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym066.jpg]
(c) travel advances and other similar cash advances made to employees in the
ordinary course of business; (d) Permitted Acquisitions; (e) So long as no
Default shall have occurred and be continuing and no Material Adverse Effect
could reasonably be expected to result therefrom, Investments in Subsidiaries;
(f) Investments consisting of marketable securities purchased under agreements
to resell to the extent entered into in the ordinary course of business; (g)
Investments in mortgage, pre-development, construction or other loans, advances
or Guarantees not to exceed $300,000,000 in aggregate principal amount at any
one time outstanding to finance low income housing projects whose
creditworthiness has been underwritten by Raymond James Tax Credit Funds, Inc.;
(h) Investments in a Canadian trust fund established and funded to acquire
common stock of RJF in the open market in order to make in-kind settlements of
restricted stock units granted as bonuses to certain employees of Raymond James
Ltd./Raymond James Ltée; and (i) so long as no Event of Default pursuant to
Section 8.01(a) or (f) shall have occurred and be continuing, other Investments
in the ordinary course. 7.03 Indebtedness. Directly or indirectly create, incur,
assume or suffer to exist any Indebtedness of any Subsidiary, except: (a)
Indebtedness outstanding on the Closing Date as set forth on Schedule 7.03,
including the current revolving credit Indebtedness of Clarivest Asset
Management (and renewals, refinancings and extensions thereof); provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the final maturity date in
connection with any such renewal, refinancing or extension shall not be earlier
than the earliest of (x) the existing maturity date of such Indebtedness and (y)
the Maturity Date. (b) obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that such obligations are (or were) entered
into by such Person in the ordinary course of business and not for purposes of
speculation; (c) (i) purchase money Indebtedness, including Capitalized Lease
Obligations and mortgage Indebtedness hereafter incurred to finance the
purchase, construction or improvement of assets and renewals, refinancings and
extensions thereof; (d) so long as such Borrower is in compliance with the
financial covenants set forth in Section 7.11(a) or (b), as applicable, on a pro
forma basis after giving effect thereto, Indebtedness (i) of any Person that is
merged or consolidated with and into such Borrower or any Subsidiary and (ii) of
any Person that becomes a Subsidiary as a result of an Acquisition to the 61
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym067.jpg]
extent, in each case, that such Indebtedness was not incurred in connection
with, or in contemplation of, such Person becoming a Subsidiary; (e) short-term
Indebtedness of broker dealer Subsidiaries incurred in the ordinary course of
business; (f) Indebtedness of Raymond James Bank National Association consisting
of Federal Home Loan Bank or Federal Reserve Bank borrowings; (g) marketable
securities sold under agreements to repurchase entered into in the ordinary of
business; (h) (i) moneys due to counterparties under stock loan transactions in
respect of marketable securities, (ii) liabilities to customers for cash on
deposit, (iii) liabilities to brokers, dealers and clearing organizations
relating to the settlement of securities transactions and (iv) monies due to
counterparties under interest rate and credit default swap transactions, in each
case under clauses (i) through (iv) arising, or pursuant to transactions entered
into, in the ordinary course of business; (i) Indebtedness of any Subsidiary to
such Borrower or any other Subsidiary; (j) Non-recourse Indebtedness of RJF and
its Subsidiaries incurred in connection with merchant banking activities in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding;
(k) Non-recourse Indebtedness related to investments in real estate partnerships
owed by variable interest entities of any Subsidiary of RJF and in an aggregate
principal amount not to exceed the value of associated assets reflected on RJF’s
balance sheet; (l) working capital facilities entered into in the ordinary
course of business by Subsidiaries of RJF that are not located or organized in
any State in the United States or the District of Columbia, in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding; (m)
endorsements of instruments for deposit or collection in the ordinary course of
business; (n) letters of credit issued by Raymond James Bank National
Association or any other banking Subsidiary in the ordinary course of business;
(o) Guarantees by Raymond James Bank National Association of payment in the
event of default for exposure under interest rate swaps on behalf of corporate
borrowers doing business with Raymond James Capital Services, Inc.; (p)
Guarantees of Indebtedness otherwise permitted by this Section 7.03; and (q)
other unsecured Indebtedness in an aggregate principal amount not to exceed the
difference of $300,000,000 less, without duplication, the principal amount of
Indebtedness and other obligations secured by any Liens incurred pursuant to
Section 7.01(q); provided, that, Indebtedness of RJA incurred pursuant to this
Section 7.03(q) and the principal amount of 62 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym068.jpg]
Indebtedness and other obligations of RJA secured by any Liens incurred pursuant
to Section 7.01(q) shall not exceed $75,000,000 in the aggregate at any one
time. 7.04 Fundamental Changes. Directly or indirectly, merge, dissolve,
liquidate or consolidate with or into another Person (including pursuant to a
Delaware LLC Division), except that (a) such Borrower may merge or consolidate
with any Subsidiary or any other Person; provided, that, (i) such Borrower shall
be the continuing or surviving Person and (ii) the Borrowers may not merge with
each other, (b) any Subsidiary may be merged or consolidated with or into any
other Subsidiary or any other Person; provided, that, if such merger or
consolidation involves either Raymond James Bank National Association or RJA,
then such Subsidiary shall be the continuing or surviving Person, and (c) any
Subsidiary (other than Raymond James Bank National Association or RJA) may
dissolve, liquidate or wind up its affairs at any time; provided, that, such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect. 7.05 Dispositions. Directly or
indirectly, make any Disposition (including pursuant to a Delaware LLC Division)
except: (a) Dispositions in the ordinary course of business; and (b) other
Dispositions, so long as the amount of assets disposed of pursuant to this
clause (b) during the most recently ended four consecutive quarterly period for
which financial statements have been delivered pursuant to Section 6.01 do not
exceed, in the aggregate, the lesser of (i) 20% of consolidated total assets of
such Borrower and its Subsidiaries, as determined in accordance with GAAP, as of
the most recent quarter end and (ii) 20% of Consolidated EBITDA for the most
recently ended four consecutive quarter period. 7.06 Restricted Payments.
Directly or indirectly, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that: (a) each Subsidiary may declare and make Restricted Payments to such
Borrower; (b) such Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common Equity Interests of
such Person; (c) each Subsidiary may declare and make Restricted Payments
ratably to holders of its Equity Interests; (d) such Borrower may repurchase
Equity Interests upon the exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options; (e) such Borrower may
make cash payments in lieu of the issuance of fractional shares representing
insignificant interests in such Borrower in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
common stock of such Borrower; and 63 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym069.jpg]
(f) such Borrower may declare and make Restricted Payments if, immediately
before and after giving effect thereto, (i) no Event of Default shall have
occurred and be continuing and (ii) such Borrower is in compliance with the
financial covenants set forth in Section 7.11(a) or (b), as applicable, on a pro
forma basis after giving effect thereto. 7.07 Change in Nature of Business.
Directly or indirectly, engage in any business or activity that is substantially
different from the businesses and activities of such Borrower and its
Subsidiaries on the Closing Date and any business or activity reasonably
related, complementary, ancillary or incidental thereto, other than any business
or activity that is immaterial to such Borrower and its Subsidiaries taken as a
whole. 7.08 Transactions with Affiliates. Directly or indirectly, enter into or
permit to exist any transaction or series of transactions with any Affiliate of
such Person (other than transactions among such Borrower and its Subsidiaries),
whether or not in the ordinary course, other than on fair and reasonable terms
substantially as favorable to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary with a non- affiliate in an arm’s
length transaction. 7.09 Burdensome Agreements. Directly or indirectly, enter
into, or permit to exist, any Contractual Obligation that with respect to any
Subsidiary, encumbers or restricts the ability of such Subsidiary to (a) make
Restricted Payments to such Borrower, (b) pay any Indebtedness or other
obligation owed to such Borrower, (c) make loans or advances to such Borrower or
(d) transfer any of its property to such Borrower, except for (i) this Agreement
and the other Loan Documents, (ii) any document or instrument governing
Indebtedness secured by Liens pursuant to Sections 7.01(o) or (p); provided that
any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iii) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (iv) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale, (v) customary provisions in joint venture
agreements and other similar agreements and (vi) customary provisions
restricting assignment contained in leases, subleases, licenses and other
agreements. 7.10 Use of Proceeds. Directly or indirectly, use the proceeds of
any Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. 7.11 Financial Covenants. (a) With respect
to RJF: (i) Consolidated Debt to Capitalization Ratio. At any time, permit the
ratio of (i) Consolidated Funded Indebtedness to (ii) Consolidated Total
Capitalization to be greater than 0.35 to 1.00. 64 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym070.jpg]
(ii) Consolidated Tangible Net Worth. At any time, permit Consolidated Tangible
Net Worth of RJF and its Subsidiaries to be less than the sum of (i)
$4,133,000,000 plus (ii) an amount equal to fifty percent (50.0%) of the net
cash proceeds from the issuance of Equity Interests by RJF or any Subsidiary
subsequent to the Closing Date plus (iii) fifty percent (50%) of Consolidated
Net Income of RJF and its Subsidiaries, to the extent positive, for any quarter
end subsequent to the Closing Date. (iii) Capital Ratio. At any time, permit the
month-end Net Capital Ratio of RJA to be less than 10%. (b) With respect to RJA:
(i) Consolidated Tangible Net Worth. At any time, permit Consolidated Tangible
Net Worth of RJA and its Subsidiaries to be less than $1,687,000,000. (ii)
Capital Ratio. At any time, permit the month-end Net Capital Ratio of RJA to be
less than 10%. 7.12 Sanctions. Directly or indirectly, use any Credit Extension
or the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any party
hereto of Sanctions. 7.13 Anti-Corruption Laws. Directly or indirectly, use the
proceeds of any Credit Extension for any purpose which would materially breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
or other similar anti-corruption legislation in other applicable jurisdictions.
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. With respect
to each Borrower, any of the following shall constitute an Event of Default with
respect to such Borrower: (a) Non-Payment. Such Borrower fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within three Business Days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or 65 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym071.jpg]
(b) Specific Covenants. Such Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.01, 6.02(a), 6.02(b), 6.03(a),
6.05(a)(i), or 6.11 or Article VII; or (c) Other Defaults. Such Borrower fails
to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty days after the
earlier of (i) the date on which such failure first became known to a
Responsible Officer of such Borrower or (ii) written notice thereof is given to
a Responsible Officer of such Borrower by the Administrative Agent; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of face made or deemed made by or on behalf of such Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be untrue in any material respect (other than those
representations and warranties that are qualified by materiality, in which case
in any respect) when made or deemed made; or (e) Cross-Default. Subject to the
last two paragraphs of this Section 8.01, (i) such Borrower or any Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee of such Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) or (B) after giving effect to any grace
period applicable thereto, fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee of such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded and/or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which such Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which such Borrower or any Subsidiary is an
Affected Party (as so defined) and, with respect to sub-paragraphs (i) and (ii)
of this Section 8.01(e), the aggregate principal amount (including drawn and
outstanding amounts owing to all creditors under any combined or syndicated
credit arrangement) of such Indebtedness or Guarantee of Indebtedness under
clause (i) above, plus the Swap Termination Value owed by such Borrower or any
Subsidiary as a result of an event under clause (ii) above is, in the aggregate,
more than (x) with respect to RJF and its Subsidiaries, the Threshold Amount or
(y) with respect to RJA and its Subsidiaries, $40,000,000; or (f) Insolvency
Proceedings, Etc. Such Borrower or any Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding 66 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym072.jpg]
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or (g) [reserved] (h) Judgments. There
is entered against such Borrower or any Subsidiary one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the claim and does not dispute coverage), and, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of such Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; provided, however, that, for purposes of determining whether withdrawal
liability associated with a Multiemployer Plan is in excess of the Threshold
Amount, only the maximum annual withdrawal liability payment amount pursuant to
Section 4219(c) of ERISA shall be taken into account, as opposed to the total
aggregate withdrawal liability assessed, or (ii) such Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or (j) Invalidity of Loan Documents. Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or such Borrower or any Subsidiary of such Borrower contests
in any manner the validity or enforceability of any provision of any Loan
Document; or such Borrower denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or (k) Change of Control. There occurs
any Change of Control. For the avoidance of doubt, (i) a Default with respect to
RJF that does not otherwise constitute a Default with respect to RJA, shall not
result in a Default with respect to RJA hereunder and none of RJA’s rights
hereunder shall be impaired as a result of such Default with respect to RJF,
including RJA’s ability to request a Borrowing and receive Loans hereunder and
(ii) a Default with respect to RJA that does not otherwise constitute a Default
with respect to RJF, shall not result in a Default with respect to RJF hereunder
and none of RJF’s rights hereunder shall be impaired as a result of such Default
with respect to RJA, including RJF’s ability to request a Borrowing and receive
Loans hereunder. Notwithstanding anything herein to the contrary, any default
pursuant to Section 8.01(e)(i)(A) by RJA (including with respect to the
Indebtedness hereunder) having an aggregate principal amount of more than the
Threshold Amount shall constitute an Event of Default with respect to RJF. 8.02
Remedies Upon Event of Default. 67 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym073.jpg]
If any Event of Default occurs and is continuing with respect to any Borrower,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions: (a) declare the
commitment of each Lender to make Loans to such Borrower to be terminated,
whereupon such commitments and obligation shall be terminated; (b) declare the
unpaid principal amount of all outstanding Loans to such Borrower, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by such Borrower; (c) exercise on behalf of itself and
the Lenders all rights and remedies available to it and the Lenders under the
Loan Documents or applicable Law or at equity; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
such Borrower under the Bankruptcy Code of the United States, the obligation of
each Lender to make Loans to such Borrower shall automatically terminate, the
unpaid principal amount of all outstanding Loans to such Borrower and all
interest and other amounts as aforesaid shall automatically become due and
payable, without further act of the Administrative Agent or any Lender. 8.03
Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.15, be applied by
the Administrative Agent in the following order: First, to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; Second, to payment of that portion
of the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid interest on the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; Fourth, to payment of that
portion of the Obligations constituting unpaid principal of the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth payable to them; and Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the applicable Borrower or
as otherwise required by Law. 68 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym074.jpg]
ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority. Each of the
Lenders hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders, and the Borrowers shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. 9.02 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or to provide notice to or consent of the Lenders with
respect thereto. 9.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and 69 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym075.jpg]
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Administrative Agent under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Any such action
taken or failure to act pursuant to the foregoing shall be binding on all
Lenders. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by any Borrower or a Lender. Neither the Administrative
Agent nor any of its Related Parties have any duty or obligation to any Lender
or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 9.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall be fully protected in relying and shall not incur any
liability for relying upon, any notice, request, certificate, communication,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall be fully protected in relying and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the 70
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym076.jpg]
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-
agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents. 9.06
Resignation of Administrative Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrowers (provided that no such consent shall be
required if an Event of Default shall have occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to the Borrowers and such Person remove such Person as Administrative
Agent and, with the consent of the Borrowers (provided that no such consent
shall be required if an Event of Default shall have occurred and is continuing),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. (c) With effect from
the Resignation Effective Date or the Removal Effective Date (as applicable) (i)
the retiring or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (ii) except for
any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative 71 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym077.jpg]
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.
Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as a
Swing Line Lender. If any Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of a Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). 9.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 9.08 No Other
Duties; Etc. Anything herein to the contrary notwithstanding, none of the
bookrunners, Arrangers, syndication agents, documentation agents or co-agents
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder. 9.09 Administrative Agent May File
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
such Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 11.04) allowed in such
judicial proceeding; and 72 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym078.jpg]
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. 9.10 Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement, (ii) the transaction exemption set forth in
one or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. 73
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym079.jpg]
(b) In addition, unless either (i) Section 9.10(a)(i) is true with respect to a
Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with Section 9.10(a)(iv), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). ARTICLE X [RESERVED]
ARTICLE XI MISCELLANEOUS 11.01 Amendments, Etc. Subject to Section 3.03(c), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrowers,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (a) no such amendment, waiver or
consent shall: (i) extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender); (ii) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) or any scheduled reduction of the Commitments
hereunder or under any other Loan Document without the written consent of each
Lender entitled to receive such payment or whose Commitments are to be reduced;
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees (other than pursuant to a fee letter separate from this
Agreement in which all the Lenders are not a party thereto) or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of a Borrower to pay interest at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of 74 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym080.jpg]
such amendment would be to reduce the rate of interest on any Loan or to reduce
any fee payable hereunder; (iv) change Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby; (v) change any provision of this Section
11.01(a) or the definition of “Required Lenders” without the written consent of
each Lender directly affected thereby; (vi) release any Borrower without the
consent of each Lender; or (b) unless also signed by the Administrative Agent,
no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (c) unless
also signed by a Swing Line Lender, no amendment, waiver or consent shall affect
the rights or duties of a Swing Line Lender under this Agreement; provided,
further, that notwithstanding anything to the contrary herein, (i) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (ii) the Required Lenders shall
determine whether or not to allow any Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders, (iii) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender, (iv) the
Administrative Agent and the Borrowers may amend, modify or supplement this
Agreement or any other Loan Document to cure or correct administrative errors or
omissions, any ambiguity, omission, defect or inconsistency or to effect
administrative changes, and such amendment shall become effective without any
further consent of any other party to such Loan Document so long as (A) such
amendment, modification or supplement does not adversely affect the rights of
any Lender or other holder of Obligations in any material respect and (B) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment,
(v) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, each Borrower and the
relevant Lenders providing such additional credit facilities to add one or more
additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Revolving Loans and the accrued interest and fees
in respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, and (vi) as to any
amendment, amendment and restatement or other modifications otherwise approved
in accordance with this Section 11.01, it shall not be necessary to obtain the
consent or approval of any Lender that, upon giving effect to such amendment,
amendment and restatement or 75 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym081.jpg]
other modification, would have no Commitments or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective. 11.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i) if to a Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and (ii) if to any other Lender (including a Swing Line Lender),
to the address, facsimile number, electronic mail address or telephone number
specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the applicable Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, any Swing Line Lender or any Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and 76 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym082.jpg]
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. (c) The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet. (d) Change of Address, Etc. Each of
any Borrower, any Swing Line Lender and the Administrative Agent may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Swing Line Lenders and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to a Borrower or its securities for purposes of United States
Federal or state securities Laws. (e) Reliance by Administrative Agent and
Lenders. The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. 77 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym083.jpg]
11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against any Borrower shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as a Swing Line Lender) hereunder and under
the other Loan Documents (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to such Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. 11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. Each Borrower shall pay (i) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. (b) Indemnification by the Borrowers. Each Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof) and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), 78
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym084.jpg]
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including such Borrower) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by such Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to such Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by such Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by such Borrower against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. (c) Reimbursement by Lenders. To the extent
that any Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), any Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Swing Line Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposures of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought);
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or a Swing Line Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or a Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d). (d) Waiver
of Consequential Damages, Etc. To the fullest extent permitted by applicable
Law, no party hereto shall assert, and each such party hereby waives, and
acknowledges that no other Person shall have, any claim on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that nothing contained in this
clause (d) shall relieve any Borrower of any obligation it may have to indemnify
an Indemnitee to against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third 79 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym085.jpg]
party claim. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor. (f) Survival. The agreements
in this Section and the indemnity provisions of Section 11.02(e) shall survive
the resignation of the Administrative Agent, any Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. 11.05 Payments Set
Aside. To the extent that any payment by or on behalf of any Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan 80 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym086.jpg]
Documents (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the related
Loans at the time owing to it or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in subsection (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (b)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, each Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed). (ii) Proportionate
Amounts. Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s Loans and Commitments, and
rights and obligations with respect thereto, assigned, except that this clause
(ii) shall not apply to a Swing Line Lender’s rights and obligations in respect
of Swing Line Loans. (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition: (A) the consent of each Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that each Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and (B) the consent of the Administrative Agent and the Swing Line
Lenders (such consent not to be unreasonably withheld or delayed) shall be
required for assignments in respect of any Commitment if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender. (iv) Assignment and Assumption. The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee (to
be paid by the assignor or assignee) in 81 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym087.jpg]
the amount of $3,500; provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire. (v) No Assignment
to Certain Persons. No such assignment shall be made to (A) any Borrower or any
of any Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person). (vi) Certain
Additional Payments. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Swing
Line Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the 82 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym088.jpg]
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by any Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice. (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person), a Defaulting Lender or any Borrower or any of any
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swing Line Loans) owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non- fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the 83 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym089.jpg]
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (e) Certain Pledges. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (f)
Resignation as Swing Line Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time a Lender acting as a Swing Line
Lender assigns all of its Revolving Commitment and Loans pursuant to subsection
(b) above, such Lender may upon thirty days’ notice to the Borrowers, resign as
a Swing Line Lender. In the event of any such resignation as a Swing Line
Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor Swing Line Lender hereunder; provided, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of such
Lender as a Swing Line Lender. If a Lender resigns as a Swing Line Lender, it
shall retain all the rights of a Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a Swing Line Lender, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Swing Line Lender. 11.07 Treatment of Certain
Information; Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, its auditors and
to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.01(b) or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to any
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Borrowers or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section,
(y) becomes available to the 84 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym090.jpg]
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from any Borrower or violating the terms of this Section
11.07. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement to market data collectors, similar service providers
to the lending industry and service providers to the Administrative Agent and
the Lenders in connection with the administration of this Agreement (including
information about this Agreement that is customarily provided to such parties),
the other Loan Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from any Borrower or any Subsidiary
relating to any Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Borrower or any Subsidiary; provided that, in the case of
information received from any Borrower or any Subsidiary after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning a Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws. 11.08 Rights of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the applicable
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. 11.09 Interest Rate Limitation. 85
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym091.jpg]
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder. 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied. 11.12 Severability. If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or a Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited. 86
CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym092.jpg]
11.13 Replacement of Lenders. If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that: (a) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts); (c) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable Laws; and (e) in the case of an
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Each party hereto agrees that (a) an assignment
required pursuant to this Section 11.13 may be effected pursuant to an
Assignment and Assumption executed by the Borrowers, the Administrative Agent
and the assignee and (b) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided, that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender; provided, further,
that, any such documents shall be without recourse to or warranty by the parties
thereto. 11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT,
AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET 87 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym093.jpg]
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY 88 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym094.jpg]
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 11.16 No
Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to such Borrower and its
Affiliates. To the fullest extent permitted by Law, such Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. 11.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, notwithstanding anything contained herein to
the contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it. 11.18 USA
PATRIOT Act Notice. 89 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym095.jpg]
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Beneficial Ownership Regulation. 11.19 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an EEA Financial Institution; and (b) the effects of any Bail-In Action on any
such liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. [SIGNATURE PAGES FOLLOW] 90 CHAR1\1635542v6



--------------------------------------------------------------------------------



 
[ex101creditagreementraym096.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. BORROWERS: RAYMOND JAMES FINANCIAL,
INC., a Florida corporation By: /s/ Jeffrey P. Julien Name: Jeffrey P. Julien
Title: EVP – Finance and Chief Financial Officer RAYMOND JAMES & ASSOCIATES,
INC., a Florida corporation By: /s/ Tash S. Elwyn Name: Tash S. Elwyn Title: CEO
and President RAYMOND JAMES FINANCIAL INC. RAYMOND JAMES & ASSOCIATES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym097.jpg]
ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By: /s/
Charlene Wright-Jones Name: Charlene Wright-Jones Title: Vice President RAYMOND
JAMES FINANCIAL INC. RAYMOND JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym098.jpg]
LENDERS: BANK OF AMERICA, N.A., as a Lender and a Swing Line Lender By: /s/
Sherman Wong Name: Sherman Wong Title: Director RAYMOND JAMES FINANCIAL INC.
RAYMOND JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym099.jpg]
CITIBANK, N.A., as a Lender and a Swing Line Lender By: /s/ Maureen Maroney
Name: Maureen Maroney Title: Vice President RAYMOND JAMES FINANCIAL INC. RAYMOND
JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym100.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender and a Swing Line Lender By: /s/ Victoria
Teterceva Name: Victoria Tererceva Title: Vice President RAYMOND JAMES FINANCIAL
INC. RAYMOND JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym101.jpg]
REGIONS BANK, as a Lender and a Swing Line Lender By: /s/ Hichem Kerma Name:
Hichem Kerma Title: Director RAYMOND JAMES FINANCIAL INC. RAYMOND JAMES &
ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym102.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender and a Swing Line Lender By: /s/
Michael Ugliarolo Name: Michael Ugliarolo Title: Vice President RAYMOND JAMES
FINANCIAL INC. RAYMOND JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym103.jpg]
BRANCH BANKING AND TRUST COMPANY, as a Lender and a Swing Line Lender By: /s/
Steve Whitcomb Name: Steve Whitcomb Title: Senior Vice President RAYMOND JAMES
FINANCIAL INC. RAYMOND JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym104.jpg]
PNC BANK, NATIONAL ASSOCIATION, as a Lender and a Swing Line Lender By: /s/ Alaa
Shraim Name: Alaa Shraim Title: Senior Vice President RAYMOND JAMES FINANCIAL
INC. RAYMOND JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101creditagreementraym105.jpg]
THE BANK OF NEW YORK MELLON, as a Lender By: /s/ Matthew W. Thigpen Name:
Matthew W. Thigpen Title: Vice President RAYMOND JAMES FINANCIAL INC. RAYMOND
JAMES & ASSOCIATES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------



 